DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on June 14, 2022.
Currently, claims 1-5 and 7-8 are pending and under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the §103 rejection have been considered but are moot because the arguments do not pertain to the new ground of rejection set forth hereinbelow necessitated by claim amendments. 

    Maintained Objections/Rejections
Specification
The disclosure remains objected to for containing improper use of trade names/marks for the reasons set forth in the last Office action mailed on November 12, 2021 and for the reasons set forth below.
As an initial matter, it is noted that the page numbers pointed out in the amendments to the specification as filed on June 14, 2022 do not correspond to the page numbers of the specification as originally filed on October 20, 2019.
The amendments to the specification as filed on June 14, 2022 are not sufficient to address the objection of record because “Tween” that is allegedly at page 4 and page 8 is not “capitalized” or with “a proper symbol indicating use in commerce such as TM, SM, or ® following the term” as noted in the last Office action. See pages 2-3. 
Accordingly, this objection is maintained. 

Claim Rejections - 35 USC § 112
	Claims 2 and 4 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons set forth in the last Office action mailed on November 12, 2021 and for the reasons set forth below.
Applicant's arguments filed on June 14, 2022 have been fully considered but they are not persuasive. Applicant argues that claims 2 and 4 have been “redrafted in the manner suggested by the examiner.” Contrary to applicant’s argument, claim 2 still recites “a two-way thermal cycle subtractive SELEX”, which was deemed indefinite in the last Office action. See page 4. Applicant did not provide any explanation as to what the “two-way thermal cycle subtractive SELEX” means, nor did applicant provide evidence showing that the term was an art-recognized term before the effective filing date. Further, claim 4 recites “TaqMan® probe”. Note that “a trademark or trade name” in a claim as a limitation “does not comply with the requirements of 35 U.S.C. 112(b)” as noted in the last Office action. See page 4.
Accordingly, claims 2 and 4 remain rejected for the reasons of record.

     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites that the tumor serum-specific aptamer and the non-tumor serum-specific aptamer “are complementary to the fluorescent probes.” It is noted that claim 1 as currently amended already requires that the two types of aptamers are “complementary” to the fluorescent probes by the recitation of “the fluorescent probes have a sequence consisting of 5-25 base sequences complementary to a sequence of the tumor serum-specific aptamer and the non-tumor serum-specific aptamer”. As such, claim 3 merely repeats the same limitation already recited in claim 1, thereby failing to further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims as currently amended require “a primer of the tumor serum-specific aptamer and the non-tumor serum-specific aptamer and fluorescent probes for the tumor serum-specific aptamer and the non-tumor serum-specific aptamer” included in “the real-time quantitative PCR system” for “detecting a target-tumor serum aptamer complex”. 
As currently written, it is unclear why the instantly claimed kit “for detecting a target-tumor serum aptamer complex” requires a primer and a probe for “non-tumor serum-specific aptamer”. 
Accordingly, the claims as written fail to particularly point out and distinctly claim the function of the non-tumor serum aptamer primer/probe included in the kit that is expressly intended for detecting only the target-tumor serum aptamer complex. 
In addition, the claims recite “a primer of” the tumor serum-specific and non-tumor serum-specific aptamers. It is unclear whether only a single primer has the function of being specific for two different types of aptamers, or whether two different primer pairs, each for each type of aptamer, are required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims require use of “fluorescent probes for the tumor serum-specific aptamer and the non-tumor serum-specific aptamer”, wherein the “probes have a sequence consisting of 5-25 base sequences complementary to a sequence of the tumor serum-specific aptamer and the non-tumor serum-specific aptamer”. In particular, claim 3 requires that 
the aptamers “are complementary to the fluorescent probes”, thereby requiring that the aptamers are “5-25 base sequences”. 
	It is noted that the instant specification merely discloses “5-25 bp” or “5-25 consecutive bases” as the length of fluorescent probes without actual reduction to practice the claimed detection method using a fluorescent probe that is as short as 5 nucleotides in length. The state of the relevant prior art pertaining to fluorescent probes for PCR amplification based-detection was such that the 6FAM/MGBNFQ-labeled fluorescent TaqMan® probes are at least 15 or 20 nucleotides in length that is flanked by a fluorescent reporter dye 6-carboxyfluorescein (6FAM) at the 5’ end and a minor groove binder/non-fluorescent quencher (MGBNFQ) at the 3’ end. See for instance the 20-mer TaqMan® probe of SEQ ID NO:8 or SEQ ID NO:9 of Shima et al. (US 2007/0178476 A1) as disclosed in paragraph 0016, wherein a relevant portion thereof is copied below.
	
    PNG
    media_image1.png
    126
    398
    media_image1.png
    Greyscale

	See also paragraph 0192 disclosing use of a 15-mer fluorescent TaqMan® probe of SEQ ID NO:14 as below.
	
    PNG
    media_image2.png
    128
    482
    media_image2.png
    Greyscale

Note that the mere, generic appearance of “a sequence of 5-25 bp” or “a sequence consisting of 5-25 consecutive bases” for fluorescent probes as disclosed in paragraphs 0019 and 0038 of the specification is not sufficient to comply with the written description requirement.
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
Again, there is no actual disclosure of the instantly claimed fluorescent probe that is as short as 5 nucleotides in length as claimed, and furthermore, there is no prior art submitted by applicant or searched by the examiner that teaches use of fluorescent probes having the instantly claimed length range of “5-25 base sequences” for performing real-time quantitative PCR. 
Now, note that the specificity of the disclosure is inversely correlated with the level of knowledge in the prior art in order to comply with the written description requirement. As such, the instant specification must provide sufficient information pertaining to the operability of the genus of probes of 5-25 nucleotides in length “for detecting a target-tumor serum aptamer complex” as required by the claims. 
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed…Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). (emphasis added).
The instantly claimed kit “for detecting a target-tumor serum aptamer complex” now require that the PCR system should comprise a primer and a probe for a non-tumor serum aptamer. The instant specification does not describe the necessity of performing a real-time quantitative PCR using a primer and a probe for a non-tumor serum aptamer when the purpose is for detecting only a target-tumor serum aptamer complex. In fact, the description of the “PCR system” depicted in Figure 1 is described as “principle of detecting a tumor and non-tumor serum by multiplex real-time quantitative PCR according to Example 2”, wherein Example 2 pertains to “Multiplex real-time quantitative PCR detection of tumor and non-tumor serum” (emphasis added). Hence, the instant specification does not describe a PCR system including primers/probes for both tumor and non-tumor serum aptamers for the purpose of detecting only a target-tumor serum aptamer complex as claimed. 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter at the time of filing. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635